Citation Nr: 1443043	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-03 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to increases in the "staged" ratings (of 30 percent prior to December 9, 2011, and 60 percent from that date) assigned for the Veteran's service-connected asthma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1998 to November 2003.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, continued a 30 percent rating for the Veteran's service-connected asthma.  An interim (January 2012) rating decision granted an increased rating to 60 percent, effective December 9, 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

A review of the record found that further development is needed for VA to satisfy its duty to assist the Veteran in developing evidence to substantiate her claim.

The September 2012 supplemental statement of the case (SSOC) indicates that the AOJ reviewed VA treatment records through September 18, 2012.  The Board's review of the Veteran's paper and electronic record revealed the record contained VA treatment records through only August 6, 2012.  Thus it appears that the record  available for Board review is incomplete.

Furthermore, the most recent VA treatment record available for Board review is an August 2012 VA treatment record which notes the Veteran's husband called and reported that she "is on steroids daily."  Under Diagnostic Code (Code) 6602 (for asthma) daily use of systemic (oral or parenteral) corticosteroids warrants a 100 percent rating.  Records showing daily corticosteroids are prescribed would substantiate the claim for increase.  Furthermore, the Veteran's last VA examination and the report of increased corticosteroid use (which suggests worsening disability), a contemporaneous examination to assess asthma is necessary. 
Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for association with the record file updated (since August 2012) copies of the complete clinical records of all VA treatment and evaluations the Veteran has received for her service-connected asthma.

2.  The AOJ should ask the Veteran to identify the provider(s) of any (and all) private treatment or evaluations she has received for asthma (records of which are not already associated with the record), and to provide the releases necessary for VA to secure records of such treatment or evaluations.  The AOJ should secure for the record copies of the complete clinical records of all such treatment and evaluations from the providers identified.  If any records sought are not received pursuant to the AOJ's request, the Veteran must be so advised, and advised further that it is her responsibility to ensure that private treatment records are received.

3.  The AOJ should thereafter arrange for a respiratory disorders examination of the Veteran to determine the current severity of her asthma.  The AOJ must provide the examiner with a copy of the rating criteria under Code 6602.  The examiner must review the entire record (to include this remand and the Code 6602 criteria).   The findings/studies completed/reported must be sufficient to allow for rating under all pertinent criteria, and must specifically include the pulmonary function studies indicated in the rating criteria as well as notation of the frequency of any corticosteroid use throughout the evaluation period   The examiner should also comment on the effect of the Veteran's asthma on daily activity and occupational functioning. 

4. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

